             Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

RAYNELL HINTON
6926 Decatur Place                              *
Hyattsville, MD 20784                           *
                                                *
       PLAINTIFF,                               *
                                                *
               v.                               *     Case No. ______________
                                                *
MCKISSACK & MCKISSACK OF WASHINGTON P.C. *
901 K Street, 6th Floor                         *
Washington, DC 20001                            *
                                                *
SERVE RESIDENT AGENT:                           *
DERYL MCKISSACK, PE, PMP                        *
901 K Street, 6th Floor                         *
Washington, DC 20001                            *
                                                *
       DEFENDANT.                               *
******************************************************************************
                                 COMPLAINT

       Plaintiff Raynell Hinton (“Hinton” or “Plaintiff”), by and through undersigned counsel,

hereby files her Complaint against Defendant McKissack & McKissack of Washington P.C.

(“McKissack” or “Defendant”), to recover unpaid wages, liquidated damages, reasonable

attorney’s fees and costs under Section 16(b) of the Federal Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §§ 201 et seq. (hereinafter “FLSA”); for unpaid overtime wages, and

damages under the D.C. Minimum Wage Act Revision Act of 1992, D.C. Code §§ 32-1001 et

seq. (“DCMWA”); and for unpaid wages, liquidated damages, interest, reasonable attorney’s

fees, and costs under the D.C. Wage Payment and Collection Law, D.C. Code §§ 32-1301 et seq.

(“DCWPCL”), as set forth below.
             Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 2 of 7




                                PARTIES AND JURISDICTION

       1.      Hinton is an adult resident of the State of Maryland. By authorizing her attorneys

to file this action, Hinton has consented to participate as a Plaintiff in an FLSA action.

       2.      Defendant is a corporation formed, on information and belief, under the laws of

the District of Columbia with its principal place of business in Washington, District of Columbia.

       3.      At all times relevant to this action, Defendant operated continuously in the

District of Columbia. Defendant is an architectural firm.

       4.      At all times relevant to this action, Defendant was an enterprise engaged in

interstate commerce within the meaning of the FLSA.

       5.      At all times relevant to this action, Defendant had annual revenues in excess of

$500,000.

       6.      At all times relevant to this action, Defendant was Plaintiff’s “employer” within

the meaning of the FLSA, DCMWA, and DCWPCL.

       7.      This Court has jurisdiction over Defendant pursuant to § 16(b) of the FLSA, 29

U.S.C. §216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under

any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28

U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law claims under

28 U.S.C. § 1367. Venue is proper pursuant to 28 U.S.C. § 1391.

                                              FACTS

       8.      Plaintiff was employed by Defendant from approximately July 2019 until July

2020 as a “Help Desk Analyst.” Plaintiff’s job entailed providing help desk support services to

Defendant’s employees for an array of computer-related equipment and issues. Plaintiff was the

only Help Desk Analyst employed by Defendant during her employment there.                    She was




                                                  2
                 Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 3 of 7




responsible for computer issues regarding approximately 100-125 employees.            Specifically,

Plaintiff’s duties included the following:

                Onboarding new staff
                Offboarding cessation users
                Repairing or calling manufacturer for repairs of devices
                Updating software when needed
                Obtaining property disbursement forms for equipment issued or returned
                Managing the distribution of cellphones, laptops, desktops, printers, monitors,
                 keyboard, mouse devices, and hotspot devices
                Responding to Connectwise service desk requests as well as creating tickets for
                 issues set via email or chat
                Researching solutions from internal databases, vendor websites, and online
                 sources
                Attending 8:30 a.m. daily team meetings with manager to discuss open tickets
                Creating tickets for hardware and software vendors
                Assisting IT Department to assist company staff onsite with access to resources
                Updating training manuals
                Creating images to apply to new and returned device for distribution
                Running diagnostics to illuminate issues

        9.        Defendant paid Plaintiff on a salary basis. Plaintiff’s salary was approximately

$67,000 per year during her employment with Defendant.              At all times throughout her

employment, Defendant paid Plaintiff her salary in consideration for a forty (40) hour work

week.

        10.       In addition to her regular day time hours, Plaintiff was required to perform “on

call” duties. Her “on call” responsibilities required Plaintiff to be available for troubleshooting

and handling emergencies after business hours Monday through Friday.

        11.       Throughout her employment with Defendant, Plaintiff typically and customarily

worked well in excess of forty (40) hours per week, on average.

        12.       At all times relevant, Defendant had knowledge that Plaintiff typically worked

well in excess of forty (40) hours per week, on average, or suffered or permitted Plaintiff to work

such hours.




                                                  3
             Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 4 of 7




       13.     At no time did Plaintiff perform work that meets the definition of “exempt” work

under the DCMWA or FLSA.

       14.     Defendant’s failure to pay Plaintiff as required by the DCMWA, DCWPCL, and

FLSA was willful and intentional, and was not in good faith.

                                     CAUSES OF ACTION

                                           COUNT I
                        Violation of Federal Fair Labor Standards Act
                                          (Overtime)

       15.     Plaintiff realleges and reasserts each and every allegation set forth in Paragraphs

1-14 above, as if each were set forth herein.

       16.     Section 207(a)(1) of the FLSA provides that “no employer shall employ any of

his employees…for a workweek longer than forty (40) hours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less than

one-and-one-half (1½) times the regular rate at which he is employed.”

       17.     Plaintiff was an “employee” covered by the FLSA, 29 U.S.C. § 207(a)(1), and

Defendant was her “employer” under FLSA, 29 U.S.C. § 207(a)(2).

       18.     Defendant, as Plaintiff’s employer, was obligated to compensate Plaintiff at the

overtime rate of one-and-one-half (1½) times her regular rate for all hours worked per week in

excess of forty (40).

       19.     As set forth above, while in Defendant’s employ, Plaintiff worked many overtime

hours, for which she received no compensation.

       20.     As set forth above, while Plaintiff was in Defendant’s employ, Defendant failed

and refused to compensate Plaintiff at the FLSA-required overtime rate equal to one-and-one-

half (1½) times her regularly hourly rate for overtime hours worked.




                                                 4
             Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 5 of 7




       21.     Defendant’s failure and refusal to pay Plaintiff as required by the FLSA was

willful and intentional and was not in good faith.

       WHEREFORE, Defendant is liable to Plaintiff under Count I for all unpaid overtime

wages in such amounts as are proven at trial, plus an equal amount in liquidated damages,

interest (both pre- and post- judgment), reasonable attorney’s fees, the costs of this action, and

any other and further relief this Court deems appropriate.

                                       COUNT II
                  Violation of DC Minimum Wage Act Revision Act of 1992

       22.      Plaintiff realleges and reasserts each and every allegation set forth in Paragraphs

1-21 above, as if each were set forth herein.

       23.     Plaintiff was an “employee” and Defendant was Plaintiff’s “employer” within the

meaning of the DCMWA.

       24.     As Plaintiff’s “employer,” Defendant was obligated under the DCMWA to pay

Plaintiff at the rate of one-and-one-half (1½) times Plaintiff’s regular rate of pay for hours

worked each week in excess of forty (40).

       25.     While in Defendant’s employ, Plaintiff worked many overtime hours but was not

compensated by Defendant for those overtime hours worked.

       26.     Overtime pay is due and owing to Plaintiff under the DCMWA.

       27.     Defendant’s failure to pay Plaintiff for overtime hours worked as required by the

DCMWA was willful and intentional and was not in good faith.

       WHEREFORE, Defendant is liable to Plaintiff under Count II for unpaid overtime wages

in such amounts as are proven at trial, plus liquidated damages in an equal amount, interest (both

pre- and post-judgment), reasonable attorney’s fees, the costs of this action, and any other and

further relief this Court deems appropriate.



                                                 5
             Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 6 of 7




                                       COUNT III
                     Violation of DC Wage Payment and Collection Law

       28.     Plaintiff realleges and reasserts each and every allegation set forth in Paragraphs

1-27 above, as if each were set forth herein.

       29.     Plaintiff was an “employee” and Defendant was Plaintiff’s “employer” within the

meaning of the DCWPCL.

       30.     The DCWPCL requires timely payment by employers to employees of all wages

due and owing or as otherwise required by contract, District of Columbia law, or Federal law.

Under the DCWPCL, Defendant, as Plaintiff’s employer, was obligated to pay Plaintiff all wages

due for worked performed by Plaintiff.

       31.     As set forth above, Plaintiff performed work duties for Defendant for which

Defendant failed and refused to pay Plaintiff all wages due and owing for work performed.

Specifically, Defendant failed to pay Plaintiff overtime wages due for overtime hours worked.

       32.     Defendant owes Plaintiff back overtime wages for services performed for which

Defendant has failed and refused to pay Plaintiff, as required by law.

       WHEREFORE, Defendant is liable to Plaintiff under Count III for all unpaid overtime

wages in such amounts as are proven at trial, plus liquidated damages equal to three times (3x)

the unpaid wages, interest (both pre- and post- judgment), reasonable attorney’s fees, costs, and

any other and further relief this Court deems appropriate.




                                                 6
Case 1:21-cv-00738 Document 1 Filed 03/19/21 Page 7 of 7




                           Respectfully submitted,

                           ______________/s/_________________
                           Philip B. Zipin, Bar Number: 367362
                           Zipin, Amster & Greenberg, LLC
                           8757 Georgia Avenue, Suite 400
                           Silver Spring, Maryland 20910
                           Phone: 301-587-9373
                           Email: pzipin@zagfirm.com

                           Counsel for Plaintiff




                           7
